Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 16, 2016

                                      No. 04-15-00673-CV

                            USAA TEXAS LLOYD’S COMPANY,
                                      Appellant

                                                v.

          John DOE and Jane Doe, Individually and as Next Friends of XXX, a Minor,
                                        Appellees

                   From the County Court at Law No. 5, Bexar County, Texas
                                   Trial Court No. 392757
                          Honorable Walden Shelton, Judge Presiding


                                         ORDER
       On February 18, 2016, we issued an order abating this appeal because appellees were in
bankruptcy. Appellant has now filed a motion to reinstate this appeal. A certified copy of the
bankruptcy court’s order lifting the automatic stay as it applies to this appeal was filed with the
motion. See TEX. R. APP. P. 8.3(a).

        Therefore, the motion to reinstate is GRANTED. This appeal is reinstated on the docket
of this court. When the appeal was abated appellant’s brief had been filed and appellees’ brief
was due to be filed on February 18, 2016.

       Appellees’ brief is now due on September 15, 2016.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court